 1                                                         CHIEF JUDGE RICARDO S. MARTINEZ
 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 8
     CALEB RYDEN, an individual, C.R., by and            )
 9   through his guardians, and K.R., by and through her )       CASE NO. 2:18-CV-01459-RSM
     guardians,                                          )
10                                                       )
                    Plaintiffs,                          )       STIPULATION AND ORDER OF
11                                                               DISMISSAL WITH PREJUDICE
                                                         )
            v.                                                   AND WITHOUT COSTS
12                                                       )
     METROPOLITAN LIFE INSURANCE                         )
13   COMPANY,                                            )
                                                         )
14                  Defendant.                           )
                                                         )
15                                                       )
16                                            STIPULATION
17           Plaintiffs Caleb Ryden, an individual, C.R., by and through his guardians, and K.R., by and
18
     through her guardians (“Plaintiffs”) and Defendant Metropolitan Life Insurance Company
19
     (“Defendant”), by and through their counsel of record, hereby stipulate to the entry of an order of
20
     dismissal of Plaintiffs’ claims and Defendant’s counterclaims with prejudice and without costs.
21

22
                                                  /s/ Steven D. Robinson
23                                                State Bar Number 12999
                                                  Of Karr Tuttle Campbell
24                                                Attorneys for Plaintiff
                                                  701 Fifth Avenue, Suite 3300
25                                                Seattle, WA 98104
                                                  Telephone: (206) 224-8012
26                                                E-mail: sdrobinson@karrtuttle.com

27

     STIPULATION AND ORDER OF                                                    KARR TUTTLE CAMPBELL
                                                                                701 Fifth Avenue, Suite 3300
     DISMISSAL WITH PREJUDICE - 1                                                Seattle, Washington 98104
                                                                                        Main: (206) 223 1313
     #1260385 v1 / 72099-003                                                             Fax: (206) 682 7100
 1
                                                  /s/ Stephania Denton
 2                                                State Bar Number 21920
                                                  Of Lane Powell PC
 3                                                Attorneys for Defendant
                                                  1420 Fifth Avenue, Suite 4200
 4                                                Seattle, WA 98111
                                                  dentons@lanepowell.com
 5

 6                                                ORDER
 7           On the basis of the foregoing stipulation of the parties, and the Court being fully advised

 8   in the premises, it is hereby ORDERED:

 9           1. All claims of the Plaintiffs in this matter are hereby DISMISSED:

10           2. All counterclaims of the Defendant in this matter are hereby DISMISSED; and

11           3. This matter is DISMISSED WITH PREJUDICE and WITHOUT COSTS.

12           DATED: July 24, 2019.

13

14
                                                  A
                                                  RICARDO S. MARTINEZ
15                                                CHIEF UNITED STATES DISTRICT JUDGE

16

17
                                                          ____________________________
18

19

20

21

22

23

24

25

26

27

     STIPULATION AND ORDER OF                                                    KARR TUTTLE CAMPBELL
                                                                                701 Fifth Avenue, Suite 3300
     DISMISSAL WITH PREJUDICE - 2                                                Seattle, Washington 98104
                                                                                        Main: (206) 223 1313
     #1260385 v1 / 72099-003                                                             Fax: (206) 682 7100
